      Case 2:17-cv-04688-DLR Document 226 Filed 05/12/20 Page 1 of 3



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Tisha Castillo, et al.,                           No. CV-17-04688-PHX-DLR
10                  Plaintiffs,                        ORDER
11   v.
12   George Harry Johnson, et al.,
13                  Defendants.
14
15
16          One year-and-a-half after Plaintiffs added their fraudulent transfer claims to their

17   first amended complaint, Defendants move to bifurcate and stay them until the remainder
18   of the case has been resolved. (Doc. 188.) The motion is fully briefed (Docs. 188, 196,

19   206) and will be denied.1

20          The Court has broad discretion to bifurcate issues and claims for trial, and to order
21   discovery to proceed in a convenient manner. See Fed. R. Civ. P. 26, 42(b); Estate of Diaz
22   v. City of Anaheim, 840 F.3d 592, 603 (9th Cir. 2016). When making these determinations,

23   the Court considers factors such as “avoiding prejudice, separability of the issues,

24   convenience, judicial economy, and reducing the risk of confusion.” Bates v. United

25   Parcel Service, 204 F.R.D. 440, 448 (N.D. Cal. 2001). “With respect to judicial economy,

26   additional considerations include (1) whether evidence to be offered in the proposed phases
27          1
              Defendants’ request for oral argument is denied because the issues are adequately
     briefed and oral argument will not help the Court resolve the motion. See Fed. R. Civ. P.
28   78(b); LRCiv. 7.2(f); Lake at Las Vegas Investors Grp., Inc. v. Pac. Malibu Dev., 933 F.2d
     724, 729 (9th Cir. 1991).
      Case 2:17-cv-04688-DLR Document 226 Filed 05/12/20 Page 2 of 3



 1   will overlap, . . . and (2) whether unnecessary costs can be avoided by resolution of
 2   dispositive preliminary issues[.]” Arizona v. ASARCO, CV-08-441-TUC-DCB, 2011 WL
 3   13185802, at *1 (D. Ariz. Jan. 11, 2011) (internal quotations and citations omitted).
 4   Defendants, as the movants, are responsible for showing that bifurcation is convenient,
 5   economical, or would avoid prejudice. Id. They have not done so.
 6          On the contrary, it would be wasteful to bifurcate the transfer claims from the rest
 7   of the case after the parties have conducted months of discovery—and even engaged in
 8   discovery disputes—related to them. Although Defendants contend that bifurcation is
 9   appropriate because the discovery deadline approaches while significant discovery must
10   yet be conducted as to the fraudulent transfer claims, it seems more practical to address
11   this issue by requesting an extension of the discovery deadline, rather than bifurcation.2
12          Moreover, Plaintiffs have alleged, and Defendants do not dispute, that the same few
13   witnesses overlap for all claims. It would make little economic sense to travel to and
14   depose each witness on the bribery claims, only to depose the exact same witness again,
15   perhaps years later as evidence becomes stale, on the fraudulent transfer claims.
16   Bifurcating the claims also risks the need for two separate and costly trials, and the Court
17   is unpersuaded by Defendants’ speculation that “a trial on the fraudulent transfer claims
18   will never become necessary.” (Doc. 188 at 7.)
19          The Court is similarly unpersuaded that the fraudulent transfer claims are wholly
20   divorced from the bribery claims. Rather, evidence of the fraudulent transfer arrangement
21   might be relevant to showing the Defendants’ motive to enter the bribery scheme. States
22   v. Reyes, 660 F.3d 454, 464 (9th Cir. 2011) (holding that motive and personal financial
23   gain were relevant considerations for the jury when deciding the defendant’s participation
24   in an illicit scheme). Defendants’ assertion that Plaintiffs do not need evidence of the
25   fraudulent transfers to prove motive and financial gain, because Plaintiffs already have
26   access to Defendants’ tax returns, is misguided. Plaintiffs are not limited to one route in
27   proving their case. The Court finds the remainder of Defendants’ arguments in support of
28          2
             This approach is all the more preferable in light of the interlocutory appeal and the
     Court’s request for briefing on the appropriateness of a stay.

                                                 -2-
      Case 2:17-cv-04688-DLR Document 226 Filed 05/12/20 Page 3 of 3



 1   bifurcation and a stay unconvincing. Accordingly,
 2         IT IS ORDERED that Defendants’ motion to bifurcate and stay Plaintiffs’
 3   fraudulent transfer claims (Doc. 188) is DENIED.
 4         Dated this 12th day of May, 2020.
 5
 6
 7
 8
                                                Douglas L. Rayes
 9                                              United States District Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -3-
